 MILLCRAFl FURNITURE Co.MiilcraftFurniture. Company,Inc.andSaulP.Zelayaland,JuanBuendia.Cases 21-CA-23289 and 21-CA-232905 January 1987DECISION AND ORDERBY CHAIRMAN DorsoNAND MEMBERSBABSON AND'&,MPHENSOn 15 March 1985 Administrative Law JudgeJerroldH. Shapiro issued the attacheddecision.The General Counsel filed exceptions and a sup-porting brief.The National LaborRelationsBoardhas delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of theexceptionsand brief and hasdecided to affirm the judges rulings, findings, andconclusions only to the extent consistent with thisDecisionand Order.Contrary to the administrative law judge, for thereasons setforth below, we find that the Respond-ent unlawfully discharged Charging Party SaulZelaya in violation of Section 8(a)(1) of the Act forengagingin concerted activity protected by Sec-tion 7 of the Act.2A. FactsOn 15 June 1984 during a.workbreak one of Ze-laya's fellow employees complained to Zelaya andsome other employees about the manner in whichPlantManager Morales had reprimanded that em-11Charging Party Zelaya s name is misspelled throughout the judge'sdecision.9 We affirm the judge's conclusion that the Respondent did not unlaw-fully suspend and, subsequently discharge Charging Party Juan Buendia.In dismissing this allegation,the judge found,inter alma,that there was noevidence of union animus on the part of the Respondent. In so finding,the judge relied in part on an absence or any other unfair labor practicescommitted by the Respondent Inasmuch as we find below that the Re-spondent did commit an unfair labor practice by discharging ChargingParty Zelaya because of his protected concerted activity,we do not relyon this aspect of the judge's rationale.Nevertheless,we agree with hisultimate conclusion that the Respondent did not commit an unfair laborpractice by suspending and subsequently discharging Buendia. In thisregard we note the absence of any other evidence to support a finding oreven an inference of union animus. Moreover, as seen below,the Re-spondent unlawfully discharged Zelaya solely because of his refusal todiscuss a group grievance with the plant manager.While clearly protect-ed'activity,Zelaya s conduct was not shown to be related in any way tothe Union's organizational campaign or employee activity in support ofthe Union.Under these circumstances involving an isolated act unrelatedto the unionactivity,and an absenceof any otherevidence from whichto infer union animus, we affirm the judge's conclusion that Buendia wasnot unlawfully suspended or discharged.Member Stephens does not agree with the judge that the GeneralCounsel failed to make out a prima facie case that Buendia's union activi-tieswere a motivating factor in his discharge;but he conclude, on thebasis of the judge's factual findings, that the Respondent satisfied itsburden of proving that Buendia would have been discharged in anyevent.Wright Line,251 NLRB 1083 (1980),enfd. on other grounds 662F.2d 899(1st Cir. 1981),cert. denied 455 U.S. 989(1981).593ployee.A discussion ensued among these employ-ees about the way Morales conducted himself to-wards employees. The employees in the discussioncommented that Morales had committed "many in-justices" during his approximately 6 weeks as plantmanager. Zelaya suggested that the employees talkto the Respondent's president, Miller, about PlantManager Morales' perceived mistreatment of em-ployees.The other employees in the discussionagreed with Zelaya's suggestion about talking toMiller about Morales. Following the end of the 9a.m.workbreak, the employees, while working,continued to talk about Zelaya's suggestion.About 10:20 a.m., leadman Gonzalez told Super-visorAdolphus that the assembly line was notmoving fast enough because Zelaya was not work-ing fast enough. Adolphus went to Zelaya's workstation on the assembly line. The other employeeson the assembly line stopped their work in order tolisten to Adolphus' discussion with Zelaya. Adol-phus asked about Zelaya's problem. Zelaya indicat-ed that he wanted to speak to President Millerabout Plant Manager Morales, who Zelaya assertedwas pushing the employees too hard, and that healsowanted to speak to Miller about the employ-ees'wages.Adolphus instructed Zelaya and theother employees to return to work, which they did.However, about 15 minutes later, Adolphus noticedZelaya not working, and approached Zelaya'swork station. As he did so, the other employees onthe assembly line again stopped work to listen.Adolphus questioned Zelaya about his problem andasked him why he wanted to talk to PresidentMiller.Zelaya replied that Morales was not treat-ing the employees properly, and was calling themnames.When Adolphus suggested that Zelaya andthe other employees speak with Morales abouttheir complaints, Zelaya threw up his hands andloudly proclaimed that he did not wish 'to speakwith anyone other than Miller. The other assemblyline employees,who by this time had, gatheredaround, indicated that they agreed with Zelaya'sremarks. Adolphus told the employees to return towork, ' and that he would attempt to arrange ameeting between the employees and either Milleror Morales.Later that day, during the lunchbreak, approxi-mately 50 employees gathered in the Respondent'sparking lot and discussed the complaints they hadagainst Morales. The employees agreed that insteadof returning to work after lunch, they would go enmasseto Miller's office to complain about Morales'mistreatment of the employees.As the group of employees, which had swelledto about 100, approached Miller's office, they wereconfronted by Adolphus, who asked them why282 NLRB No. 83 594DECISIONSOF NATIONALLABOR RELATIONS BOARDthey werenot working.Zelaya told him that theywantedto talk to Miller.Adolphus told the em-ployeesto returntowork. Zelaya stated that theemployees would not returnto work until they hadtalked toMiller.Adolphus replied thatMiller wasat lunch, that they shouldreturn towork,and thatAdolphus would'arrange for them tospeak witheitherMorales or' Miller laterthat day. By thistime,many of theemployees were speaking at thesame time,some were cursing,and some weresaying thatthey wanted to "get rid of' Morales.Zelaya told Adolphus thatthe reasonthe employ-eeswanted tospeak withMiller rather than Mo-raleswas becausethey believed that only Millercould remedytheir complaints againstMorales.Adolphus told theemployeesto return to workand that he would 'speak to Morales and arrangefor several of them tomeetwith management toexplain their problems.At Zelaya's suggestion, theemployeesagreed to postpone, any meeting withMilleruntil theirafternoonworkbreak, and toreturn to workin the meantime.Morales had been awayfrom the plant from 10a.m. until 1, p.m.When Adolphus informed him oftheabove-describedevents,MoralesgatheredAdolphus,anothersupervisor, and severalleadmenin hisofficeto question them about these events.Several ofthe leadmentoldMorales that very littleproduction work wasbeing doneand thatthe situ-ation in the plant was almost at thepoint of becom-ing a riot. In responsetoMorales',question, lead-man RuelastoldMorales that the employees en-gaged in theabove conductbecausethey wantedto be treated better by and have improved commu-nicationswithMorales.In responseto anotherquestionby Morales,leadman SierratoldMoralesthatZelayaand threeor four other employees,whom Sierra named, were responsiblefor the workstoppage.Morales sent Ruelas to the assembly lineto informZelaya and the otheremployees namedby Sierra thatMoraleswantedthem to come to hisoffice tospeak withMoralesabout thereasons forthe workstoppage.RuelasrelayedMorales'instructionstoZelayaand the otheremployees named by Sierra.Each ofthese employees,includingZelaya, refused to speakwithMorales;they toldRuelasthat they weregoing tospeak withMiller during their afternoonbreak period.WhenMoraleswas informed of Ze-laya'sand the otheremployees'refusal tomeetwithhim about the reasonsfor the workstoppage,he twice reissued,throughsupervisors,his instruc-tions that the employeesmeetwith him in hisoffice.They eachcontinuedto refuseto do so, as-serting thatthey had nothing to say toMorales.Finally,Morales himself, accompanied by twosupervisors,went to the assembly line. Moralestold Zelaya that he wanted Zelaya to accompanyhim back to his office so that they could talk.Zelaya loudly asked Morales why he wanted tospeak with him. Morales repeated to Zelaya that hewanted to talk to him in his office. Zelaya repliedin a loud voice the employees did not want tospeak with Morales, but that they wanted to speakwith Miller during the afternoon break period. Mo-rales then left the assembly line area. During hisexchangewithMorales,Zelaya appeared to beangry. He also continually moved and turned awayfrom Morales during the exchange,making it diffi-cult for Morales to speak to him.Shortly after Zelaya's refusal to accompany Mo-rales to the latter's office,Morales returned to theassembly line area, accompaniedby three police of-ficers and a plant security guard.According to Ze-laya's credited testimony(given through an officialinterpreter),Morales told Zelaya"you have nomore work."Zelaya asked Morales why,he was"terminating"him;Morales replied, "I can't tellyou anything. We have no more work and that isit."Zelaya then left the plant. Zelaya's terminationslip, signed by Morales, lists the following reasonsfor termination:"Failure to follow instructions.Willfully creating work stoppage.Lost productiontime,of 1 hour,causing 24 employees to stop work[due] to his own actions."B. Analysis and ConclusionsThe judge concluded that the Respondent dis-charged Zelaya because he refused to accompanyPlantManager Morales to his office; that Zelaya'srefusal constituted insubordination, not protectedby the National Labor Relations Act; and'that theRespondent's discharge of Zelaya for conduct notprotectedby the Actwas therefore not an unfairlabor practice.-We do agree with the judge,for the reasons hesets forth in the final three paragraphs of sectionI,B,2 of his decision,that Zelaya was dischargedbecause he refused to accompany Morales to hisoffice, and not because of his role in the work stop-page.We disagree with the judge,however, overthe issue of whether Zelaya's refusal to ` accompanyMorales to the latter'sofficewas,as the judgefound,an act of unprotected insubordination or, aswe find below,an aspect of Zelaya's participationin the protected concertedactivityof presenting agroup grievance to President Miller about the be-havior of Plant Manager Morales.As the judge notes, ' in determining whether anemployee's assertedly protected conduct exceedsthe scope of protection of the Act, the Board at- MILLCRAF F FURNITURE CO.595tempts to achieve a balance between the self-orga-nizational rights of employees under Section 7 ofthe Act and the property and managerial rights ofemployers.3 It iswell settled that a concerted em-p]loyee protest of supervisory conduct is protectedactivity under Section 7 of the Act.4 However, thejudge found that Zelaya's refusal to obey Morales'order to accompany him to the latter's office was a"f[agrant challenge to Morales' authority," under-mined the Respondent's' right to maintain disciplineand order, and amounted to insubordination whichthe Respondent was under no obligation to con-done-particularly where, according to the judge,compliance by Zelaya with Morales' request thathe accompany him to Morales' office "would nothave interfered with Zelaya's right to participatein" the contemplated concerted activity.In his analysis, the judge treated Morales' orderto Zelaya to accompany him to the office to be,separable from Morales'. order to Zelaya to discussthe reasons for the work stoppage. Focusing onlyon the former aspect of Morales' order, the judgefound that the Respondent lawfully dischargedZelaya for insubordination for disobeying Morales'order as an exerciseby theRespondent of its mana-gerial right to prevent an encounter in the workarea from disrupting production.We do'not agreewith the judge'sanalysis.Rather, we find that Morales' order to Zelaya toaccompany him to the office was inseparably inter-twined with Morales' order that Zelaya discusswithhim,rather than Miller, the reasons for thework stoppage. The employees had already agreedamongthemselves to present their grievances toPresidentMiller,rather than Plant_Manager Mo-rales; indeed,the employees' grievances wereaboutMorales. Thus, we find that Morales did not in-structZelaya to accompany him to his officesimply as an exercise of managerial authority in anattempt to, reduce the tension on the work floor atthat time. Rather, as the record makes clear, and asZelaya had already been told repeatedly by lead-man Ruelas, Morales, wanted Zelaya and a fewother named employees to come to Morales' officein order to discuss the reasons for the work stop-page.Moreover,Morales had already been in-formed by leadman Ruelas that the employees had,engaged in the work stoppage because of theircomplaints about the treatment they were receivingat the hands of Morales and their desire to conveytheir complaints about Morales directly to Presi-a See generallyRepublic AviationCorp. v.NLRB,324 U.S. 793, 797-798 (1945); NLRBv.Babcock &Wilcox Co., 351 U.S. 105, 112 (1956),4Herrick&Smith,275 NLRB 398 (1985);FairMercantile Co., 271NLRB 1159 (1984);CalvinD. Johnson Nursing Home,261 NLRB 289(1982);Pacifu CoastInternationalCo., 248 NLRB 1376(1980);Dreis &Krump Mfg.,221 NLRB 309 (1975).dent Miller. Morales had also already been told byhis supervisors and leadmen that the employees in-tended tomeetwith Miller for that very purposelater that afternoon on their break period. There-fore, at the time Morales instructed Zelaya to ac-company him to his office, Zelaya had alreadybeen informed of Morales' intended - purpose in re-quiring Zelaya to -come to his office-i.e., to dis-cuss the reasons for the work stoppage-and Mo-rales had already been informed of,the reasons forthework stoppage-employee complaints abouthim and the desire to voice those complaints di-rectly to the Respondent's president. Thus, Zelayaand his' fellow employees were engaged in concert-ed action for a purpose known to Morales and pro-tected by the Act.We therefore find that . Zelaya's refusal to accom-pany Morales to the latter's office to, discuss withMorales the reasons for the work stoppage was notan unprotected act of insubordination, but was in-stead an integral aspect of Zelaya's and his fellowemployees' protected concerted efforts to presenttheir complaints about Morales directly to Presi-dentMiller, and not to- Morales. Thus, we con-clude that Zelaya's discharge was for his refusal tobe diverted from the protected course of conduct-a direct meeting between the employees and Presi-dent Miller-which Zelaya and his fellow employ-ees agreed in concert among themselves to follow.In determining that Zelaya's refusal to accompa-ny Morales to his office to discuss the reasons forthe work stoppagewas anintegral aspect of Ze-laya's exercise of his protected rights rather thanan unprotected act of insubordination, we note alsothat the employees in question are not representedby a labor organization, and there, was no estab-lished grievance procedure, collectively bargainedfor or otherwise, which would have dictated a par-ticular Respondent official 'to whom the complaintsabout Morales should be submitted or a particularprocedure to follow in making such, a submission.Rather, under these circumstances, the employees,including,of course,Zelaya, had the right underSection 7 of the Act to' seek to voice their griev-ances to the Respondent official of their choice-inthis case, the Respondent's president. Thus, theBoard has long held,with court approval, that theAct allows employees to engage in any concertedactivitywhich theydecide is, appropriate for theirmutual aid and protection, unless that activity isspecifically banned by another part of the statute,or falls within other well-established, proscriptions,such as violent conductor indefensibledisloyalty.55 ,SeeNLRB v, Washington AluminumCo.,370 U.S. 9, 16-17(1962);NLRB v. SoloCup Co., 237F.2d 521,526 (8th Cir. 1956);Johnnie JohnsonContinued 596DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn the instant case,the employees chose, in con-cert, to seek to voice their grievances about Mo-rales directly to the Respondent's president, and noother-a concerted course of conduct protected bythe Act. In effectively ordering Zelaya to discusswith Morales, rather than with Miller, the employ-ees' grievances about Morales, and in dischargingZelaya for his refusal to do so, Morales directlyand substantially interfered with Zelaya's exerciseof his protected right to join with 'his fellow em-ployees in seeking to present their grievances aboutMorales directly to President Miller. Accordingly,we conclude that the Respondent's discharge ofZelaya, under the particular circumstances here,was inviolation of Section 8(a)(1) of the Act.6TireCo., 271' NLRB 293, 294 (1984);Serendippity-Un-Ltd.,263 NLRB768, 774 (1982);PlastiliteCorp.,153 NLRB 180, 184 (1965),enfd.in perti-nent part 375 F.2d 343 (8th Cir. 1967).6 In finding that Zelaya's refusal toaccompanyMorales to the latter'soffice to discuss the reasonsfor the workstoppagewas,an unprotectedact of insubordination,the judgerelied principally on the Board's deci-sion inRoadway Express,246 NLRB 1127 (1979). We find the judge's re-liance onRoadwayExpressto be misplacedin the context of this case.InRoadwayExpress,an employee threatened the terminal managerwith physical harm while they were arguing in the loadingdock area.The manager requestedthe employeeto accompanyhim to a nearbyoffice. The employeerefused toaccompanythe manager' to the officeuntil the employee's union steward couldbe present. The manager leftthe loadingdock,but later returned,accompaniedby anothersupervisor,and repeated his earlier request thatthe employeeaccompany him to anoffice.The employeeagain refused,explaining again that he would notdo so untilhis union steward couldbe present.The managertold the em-ployee that,inasmuch as he wouldnot go to the office asrequested, hewas to leave the terminal altogether.The employeewas suspended forthe remainderof the dayand received'a written warningfor flagrant dis-obeying oforders.In finding no violationof the Act,the Boardheld that although theemployee properly invoked hisWeingartenrights(NLRB v. J. Weingar-ten,420 U.S. 251 (1975)) when initiallyrequestedby the manager to ac-company him to an office,his refusalto leave the dock arearemoved himfrom the protectionof the Actbecause the refusal"clearly undermined[the employer's] right to maintain disciplineand order." The Board notedthat the SupremeCourtinWeingartenintendedto strikea balance be-tween employee rights and legitimateemployer prerogatives. Applyingthis principle inRoadwayExpress,the Board found thatan employee'sWeingartenrights attach when the interviewbegins,but that the employerhas a right to require that the interviewbe conductedin an office awayfromthe plant floor.The instant circumstances are much differentfrom those inRoadwayExpress.The manager's request inRoadwayExpressthatthe employeeleave the dock and accompany the managerto an office was clearlyrooted in that employee's preceding misconduct in threatening the man-ager,and was made in an effort' to remove the dispute from the workfloor and to dealprivately withthe employee's misconduct in an adjacentoffice. In the instant case,on the other hand, Morales'request to Zelayato accompany him to hisoffice to discussthe reasons for the work stop-page wasnot rootedin any preceding,or concurrent misconduct on Ze-laya's part.Indeed,as the judge found,and we affirm, Zelaya was dis-charged because of his refusal tocomplywith Morales'request,but notfor any alleged misconduct preceding or accompanying that refusal.Zelaya did not disobey a work order,indeed,he wasworking when ap-proached by Morales.Zelaya's reason for refusing to accompany Moralesto the latter's office to discuss the reasonsfor the workstoppage weremade clear to Morales'emissaries and thentoMoraleshimself:the em-ployees had decided among themselves to present their grievances aboutMorales to President Miller, and not to any other Respondent official.WhileZelaya became loud and angry during his confrontationwith Mo-rales, and repeatedly turned away from Morales,there is no showing thatZelaya was profane or insulting to Morales,or became so abusive or dis-ruptive as to warrant his removalfrom theworkplacefor safetyor disci-CONCLUSIONS OF LAW ,1.The Respondent,Millcraft Furniture Compa-ny, Inc.,isan employer engaged in commercewithin the meaning of Section2(2), (6), and (7) ofthe Act.2.By discharging Saul P.Zelaya forengaging inprotected concertedactivityunder Section 7 of theAct, theRespondent has engaged in an unfair laborpractice in violation of Section 8(a)(1) ofthe Act.3.Theaforesaid unfair labor practice affectscommerce within the meaning of Section 2(6) and(7) of the Act.RemedyHaving found that the Respondent has engagedin an unfairlabor practice in violation of Section8(a)(1) of the Act, we shall order that the Respond-ent cease and desist therefrom and that it take cer-tain affirmative action designed to effectuate thepurposes and policies of the Act. Specifically, weshallorder that the Respondent offer Saul P.Zelaya immediate and full reinstatement to hisformer position or, if that position no longer exists,to a substantially equivalent position, without prej-udice to his seniority or any other, rights and privi-leges.We shall also order that ° the Respondentmake Saul P. Zelaya whole for any loss ofearningshe may have sufferedas a resultof his unlawfuldischarge,with backpay to be computed in themanner setforth in F.W.Woolworth Co.,90 NLRB289 (1950); and with interest to be computed in themanner setforth inFlorida Steel Corp.,231 NLRB651 (1977): Finally, we shall order that the Re-spondent remove from its records any references tothe unlawful discharge of Saul P. Zelaya, providehim with written notice of such 'removal, andinform him that his unlawful discharge will not beused as a basis for future personnel actions con-cerning him. SeeSterling Sugars,261NLRB 472(1982).ORDERThe National Labor Relations Board orders thattheRespondent,MillcraftFurnitureCompany,pline.Thus,under the circumstances,we findthat in refusing to accom-pany Morales to hisoffice to discuss thereasonsfor the workstoppageZelaya was not challenging Morales'authorityto manage the plant as hesaw fit, but rather was simply resisting Morales' attempts to compelZelaya to discuss the employees'grievances with Plant Manager Moralesratherthan withPresidentMiller-the employerofficialchosen by theemployees to hear their complaints about Morales.Thus,unlike the em-ployee inRoadway Expresswhose refusal to accompany the manager toan office was outside the scopeof protectionof the employees'Weingar-tenrights,Zelaya's refusalto accompanyMorales to the latter's officewas part and parcel of and-underthe instant circumstances-inseparablefrom the exercise of his Sec. 7'right to engage in concertedactivity forthe mutual aid and protectionof theemployees. MILLCRAFT FURNITURE CO.Inc.,BellGardens,,California,its- officers,agents,successors,and assigns, shall1.Cease and desist from(a)Dischargingorotherwisediscriminatingagainst employees because they engage in protect-ed concerted activities.(b) In any like or related manner interferingwith,restraining,or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Offer Saul P. Zelaya immediate and full rein-statement to his former position or, if that positionno longer exists,to a substantially equivalent posi-tion,without prejudice to his seniority and otherrights and privileges, and make him whole for anylossof earnings and other benefits suffered byreasonof theRespondent's discrimination againsthim in the manner set forthin the remedy sectionof the decision.(b)Remove from its files any reference to thedischarge of Saul P. Zelaya and notify him in writ-ing that this has been done and that evidence of hisunlawful discharge will not be used as a basis forfuture personnel'actions concerning him.(c) Preserve and, on request, make available tothe Board or' its agents for examination and copy-ing, all payroll records,social security paymentrecords, timecards,personnel records and reports,and all other records necessary to analyze theamount of backpay due wider the terms of thisOrder.(d) Post at its place of business in Bell Gardens,California, copies of the attached notice ' marked"Appendix."7 Copies of the notice, on forms pro-vided - by the Regional Director for Region 21,after being signed by the Respondent's authorizedrepresentative, shall be posted by the Respondentimmediately,upon receipt and maintained for 60consecutive days in conspicuous places includingall places,where notices to employees are custom-'arily posted.Reasonable steps shall be taken by theRespondent to ensure that the notices are not al-tered, defaced, or covered by any other material.(e)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondenthas takento comply.'rIf this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading"Posted by Order of the Nation-al Labor Relations Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIX597NOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United, States Government,The National Labor RelationsBoard has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not toengage inany of theseprotected concerted activities.WE WILL NOT interfere with these rights givento you by law.WE WILL NOT discharge or otherwise discrimi-nate againstemployees because theyengaged inprotected concerted activity.WE WILL NOT inanylikeorrelatedmannerinterferewith,restrain,or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL offer Saul P. Zelaya immediate andfull reinstatement to his former position or, if thatposition no longer exists,to a substantially equiva-lent position, without prejudice to his seniority orother rights and privileges, and WE WILL make himwhole for any loss of pay or benefits he may havesuffered because of the discrimination against him,plus interest.MILLCRAFTINC.FURNITURE COMPANY,SamuelD. Reyes Esq.,for theGeneral Counsel.StephenF.Harbison,Esq.(Arque.Freston,Pearrson,Harbison & Myers),for the Respondent.Saul P. ZelyaandJuan Buendia,on behalfof themselves.DECISIONSTATEMENT OF THE CASEJERROLD H.SHAPIRO,Administrative Law Judge. Thehearing in these cases,which was heldon' December 5and 6, 1984,isbased on unfairlaborpractice chargesfiled on July 6, 1984, by Saul P. Zelya in Case 21-CA-23289 and by JuanBuendia inCase 21-CA-232901'The charge in Case 21-CA=23290-was amended on August 28, 1984. 598DECISIONSOF NATIONAL LABOR RELATIONS BOARDagainstMillcraft Furniture Company, Inc. (Respondent)and a consolidated complaint issued on August 30, 1984,on behalf of the General Counsel of the National LaborRelations Board(the Board) by theBoard'sRegional Di-rector for Region 21, alleging that Respondent has en-gaged in unfair labor practices within the meaning ofSection 8(a)(1) and (3) of the National Labor RelationsAct (the Act). The complaint alleges that Respondentviolated Section 8(a)(1)'ofthe Act bydischarging Charg-ing Party Zelya on June 15, 1984,because he engaged inprotectedconcerted activities,and violated Section8(aXl) and(3) of theAct bydischarging Charging PartyBuendia on June 28,1984,because of his union sympa-thies and activities.Respondent filed an answer denyingthe commission of the alleged unfair labor practices-'On the, entire record, from my observation of the de-meanor of the witnesses,and having considered theposthearing briefs, I make the followingFINDINGS OF FACTTHE ALLEGED UNFAIR LABOR PRACTICESA. TheSettingRespondent,a corporation,operates a plant in BellGardens,California,where it manufactures furniture.During the time material,this plant employed approxi-mately 210 employees,including the Charging Parties,Zelya and Buendia.None of the employees were repre-sented by a labor,organization.The plant's manager,Robert Morales,who assumed his positionat the start ofMay 1984,was a more strict disciplinarian than his pred-ecessor.B. Zelya's Discharge(Case 21-CA-23289)1.The evidenceSaul Zelya,an alleged discriminatee,was employed byRespondent from April 1983 until his June 15, 1984 dis-charge.He worked in the Company's assembly depart-ment on assembly line 1 attaching furniture legs.On June 15, 1984, during the employees' 9 a.m. breakperiod, an employee who worked on assembly line 1complained to Zelya, and several of the other employeeswho worked with him on that line, about the manner inwhich Plant Manager Morales had reprimanded him ear-lier. This led to a discussion among the employees abouttheway in which Morales was conducting himselftoward the employees. The employees commented that,during his approximately 6 weeks as plant manager, Mo-rales had committed"many injustices."Zelya suggestedthat the employeestalk toRespondent's president,Miller, aboutMorales'mistreatment of the employees.The other employees agreed that it would be a good idea2Respondent, in its answer, admits that it meets one of the Board'sapplicable discretionary jurisdictional standards and that it is an employerengaged in commerce within the meaning of Sec. 2(6) and (7) of the Act.Respondent, in its answer, alsoadmitsthat the Union, Produce, Refriger-ated and Processed Foods and Industrial Workers Local 630, Internation-al Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, is a labor organization within themeaningof Sec. 2(5) of theAct.for them to speak with the Company's president aboutMorales' conduct.The line 1 employees returned to work at the end oftheir 9 a.m. break period and, while working, continuedto talk about Zelya's idea that they talk to PresidentMiller about Morales, in particular that they talk withhim about Morales' practice of discharging employeeswith good work records for no apparentreason.At approximately,10:20 or 10:30 a.m., one of the lead-men on line1,MacLovio Gonzalez, went to Alvin Adol-phus,Respondent's shipping department supervisor, andtold him that line 1 was not moving fast enough and thatthe reason for this was that Zelya was not working fastenough. Zelya's ability to speak or understand English islimited.On the other hand, Adolphus' ability to speak orunderstand Spanish, Zelya's native language,is similarlylimited.Accordingly, Adolphus, using Gonzalezas an in-terpreter,went to line 1 where Zelya was working. Theother line 1 employees, who up to this point had all beenworking, stopped work in order to listen to Adolphus'conversation with Zelya. Adolphus asked about Zelya'sproblem. Zelya indicated that he wanted to speak toPresidentMiller about PlantManager Morales, who,Zelya stated, was pushing the employees too hard, andthat he also wanted to speak to President Miller aboutthe employees' wages. Adolphus responded by instruct-ing Zelya and the other employees to return to work,which they did. Thereafter, in approximately15 minutes,Adolphus observed that Zelya was just standing at hiswork station without working. Adolphus went to WillyGutierrez, the supervisor over the milling department,and asked him to accompany Adolphus to Zelya's workstation and act as an interpreter. As they approachedZelya'swork station, the other employees working online 1 stopped work to listen. Adolphus, using Gutierrezas an interpreter, questioned Zelya about his problemand asked why he wanted to talk to President Miller.Zelya stated that Plant Manager Morales was not treat-ing the employees properly,that he was calling themnames.Adolphus asked why Zelya and the other em-ployees did not speak with Morales about their com-plaints and, if Morales refused to speak with them, thentalk to President Miller. Zelya, speaking in a loud voice,threw up his hands and stated that he did not want tospeakwith anyone other than President Miller. Theotherline1employees, who by this time had gatheredaround, indicated that they agreed with Zelya's remarks.This meeting lasted approximately 10 or 15 minutes andended with Adolphus telling the employees to return towork and stating that he would try to arrange a meetingwith either Morales or Miller and the employees- 32The above description of what took place during the period of timebetween the employees'returntowork after their9 am. break periodand their 11.45 am.lunch period is based on the testimonyof Zelya,Adolphus,and Gutierrez.I have rejected Gonzalez'testimony that, be-cause of the employees'efforts to talk to President Miller and their un-happiness about being informed that Miller was not present in the plantto talk with them, line 1 was shut down from approximately 10:30 a.m.until the employees'11:45a.m. lunchbreak.The testimony of Gonzalez,whose testimonial demeanor was poor,was not corroboratedby Adol-phus' testimony.Adolphustestifiedto the effectthat the sole cessation ofContinued MILLCRAFF FURNITURE CO.Later that day, during the employees' lunchbreak from11:45 a.m. to 12:15 p.m., approximately 50 employeesgathered together in the Company's parking lot and dis-cussed,the complaints'they had against Plant ManagerMorales.The meeting was conducted by MacLovioGonzalez, also referred to as El Cholo in the record,who is fluent in both English and Spanish.4 The employ-ees complained that Morales had discharged many em-ployees without giving them a reason for their termina-tions;3 that employees, could no longer visit the plantmanager's office and speak to Morales about their prob-lems, whereas his predecessor had an open-door policy;and that, since Morales had assumed the position of gen-eral manager 6 weeks previously,the subject of a generalpay raise for the employees had not been mentioned. Themeetingended with the employeesagreeingthatwhenthe lunch period ended at 12:1.5p.m., instead of returningtowork, they' would go to the office of Respondent'spresident,Miller,and complain to him about Morales'mistreatment of the employees.As planned, a group of the employees, instead of re-turning to work at 12:15 p.m. when the employees'lunchbreak ended,walked through the assembly depart-ment toward the shipping and receiving departmentwhere President Miller's office was located. By the timethe employees reached the entrance to the shipping andreceiving department, their number had grown to ap-proximately 100. They were confronted there by AlvinAdolphus, the supervisor of the shipping department. Heasked why they were not working. Zelya told him thatthey wanted to talk to President Miller. Adolphus, usingleadman Gonzalez as an interpreter,told the employeesto return to work. Zelya stated that the employees werenot returning to work until they had talked to PresidentMiller.Adolphus replied that Miller was out to lunch,that there was no one available for them to speak to atthat time, that they, should return to work, and that hewould arrange for them to speak with either Morales orMiller later that day. By this time,the employees werean talking at once, some in loud voices, some using pro-fane language, and some stating that they did not like theway Morales was "driving"the employees and that theywanted to "get rid of" him.Employees also stated thatthey did not believe Adolphus when he said Miller wasout to lunch. Zelya told Adolphus that-the employeeswanted to speak to Miller, rather than Morales, becausethey believed that onlyMillercould remedy their com-plaints againstMorales. Adolphus told the employees toreturn to work and that he ' would speak to Morales andproduction on line 1 was when the employees on two occasions stoppedwork in order to' listen to him speak with Zelya.I realize Gutierrez testi-fied that,when Adolphus asked Gutierrez to accompany him to Zelya'swork station as an interpreter,Adolphus told him that the employeeswere not doing any work.However,Adolphus testified to the effect thatitwas only Zelya whom he observed just standing around without work-ing and that the other workers stopped work only to listen to Adolphus'conversation with Zelya.I note that,although Zelya generally deniedlosing any production time before lunch,he did not specifically contra-dict Adolphus' testimony that he observed him standing at his work sta-tion at approximately 11, am.doing nothing.In any event, Adolphus,when he testified about this particular matter,impressed me as a crediblewitness.4The native language of a large number of Respondent's employees isSpanish and,as a result,their understanding of English is limited.599arrange for several of them to meet with management toexplain their problems.Zelya suggested to the employeesthat they postpone their meeting with President Milleruntil the employees' 2:30 p.m. break, period, and in themeantimethey shouldreturnto work. Afterdiscussingthis among themselves,the employees agreed to acceptZelya's suggestion and returned to work.5 The employ-ees were away from their work stations anywhere from20 to 30minutes.Plant Manager Morales left the plant at approximately10 a.m.on June 15 and did not return until approximate-ly 1 p.m. On his return, he discovered that SupervisorsAdolphus and Gutierrez were waiting for him. Moralestestified they told him that after the employees' lunchbreak Adolphus had stopped a group of employees, whoshould have been working, from going to President Mil-ler's office and persuaded them to return to work. Mo-rales asked the two supervisors to come into his officeoffice.He questioned them about the situation. Moralestestified that some of the leadmen told him there wasvery little production work being done, they did not be-lieve they would be able to meet their daily productionquotas,and the situation 'in the plant was almost at thepoint of becoming a riot. When Morales asked why theemployees had stopped work to go to speak with Presi-dentMiller,the leadman from line 3,'Marcos Ruelas,told him that the employees had engaged in this conductbecause they wanted to be treated better by Morales andhave better communications with him.' In response toMorales' inquiry about which 'employees were responsi-ble for the work stoppage, Ruelas replied that all of theemployees were equally responsible. However, the lead-man on line I, Margarito Sierra, informed Morales thatZelya and three, or four other employees who were em-ployed on line 1, whom Sierra named, were responsible.Morales asked Ruelas to go,to line 1 and tell the employ-ees named by Sierra that he wanted them to come'to hisoffice because he wanted to speak to them about the rea-sons for the work stoppage.6Ruelas went to line 1 where he spoke to Zelyaandtheother three or four employees named by leadman Sierraas having been responsible for the work stoppage. Hetold them Morales wanted them to come to his office be-cause he wanted to speak to them about the, reasons forthe work stoppage. Each of the employees,including5 The descriptionof this incident is based on the compositetestimonyof Adolphus, Zelya,Ruelas, and Gonzalez.They did not contradict oneanother,in significant respects,when they testifiedabout this incident. Ihave, however, rejected Gonzalez' testimony that the employees did notreturn to -work for about 1 hourbecause it is not consistentwith eitherZelya's (20 minutes) or Adolphus' (30 minutes) testimony-6 In relying on Ruelas' above-described testimony,I have consideredthat SupervisorsAdolphusand Gutierrez and Plant Manager Morales tes-tified in effectthat Zelya'swasthe onlyname mentionedby theleadmenas being the employees'spokesperson or being responsiblefor the workstoppage.However, when they gave theirtestimony,their testimonial de-meanor waspoor,whereas the testimonial demeanor of Ruelas, who, in-sofar as thisrecordreveals,was a disinterestedwitness,was good. I alsonotethat Adolphus' testimonythat inresponse to Morales'inquiry lead-man Gonzalez told Morales that Zelya was responsiblefor the.lines beingdown and thatZelya was "the problem"was contrary to the testimonyof Respondent'switnessGonzalez,who testifiedthat he was not evenpresent at this meeting. 600DECISIONS OF NATIONAL LABOR RELATIONS BOARDZelya, stated they would not speak with Morales andthat they were going to speak with President Millerduring the afternoon break period. Ruelas went. back tothe office and told Morales what the employees had said.Morales instructed him to return to line 1 and again totell the employees to come to his office so he could talkwith them.Ruelas again relayed Morales'message to theemployees, including Zelya, who repeated their earlierrefusal.'When Morales was informed by Ruelas that theemployees still would not come to his office, Moralesthen sent Supervisor Adolphus to speak to them. Adol-phus went to line 1 and talked to Zelya and four of theother employees named by leadman Sierra, and toldthem that Morales wanted to speak to them in his office.Each one of them, including Zelya, refused to go to Mo-rales' office. They informed Adolphus they had nothingto say to Morales.8Immediately after being informed by Ruelas and Adol-phus that the line 1 employees whom he wanted to speakto in his office had refused to come to the office, Mo-rales, ' accompanied by Supervisors Adolphus and Gutier-rez,went personally to line 1. Morales stopped at Zelya'swork station and told Zelya that he wanted Zelya to ac-company him back to his office so that they could talk.Zelya responded by stating that he had nothing to say toMorales and that the employees intended to speak toPresidentMiller during their afternoon break period.Morales returned to his office.It isundisputed that Zelyaspoke to Morales in a loud voice, and that he was per-spiring and shaking as he talked and had the demeanor ofsomeone who was angry. Also Zelya, as he spoke, con-stantly moved and turned his body, thus making it diffi-cult for Morales to speak to him. It is also undisputedthat therewere several employees who worked inZelya'simmediateworkareawho were in a position towitness Zelya's refusal to ' go with Morales to his office.9Shortly after Zelya's refusal to accompany Moralesback to his office, Morales returned to line 1 accompa-niedby police officers. They went, to Zelya's work sta-tionwhere Zelya was working.1 ° Morales told Zelya9 In crediting Ruelas' testimony that,pursuant to Morales'instructionhe asked three or four other employees besides Zelya to come to Mo-rales' office, I have considered the contrary testimony of Morales andGonzalez. I have credited Ruelas' testimony because his testimonial de-meanor was good,whereas the testimonial demeanor of Morales andGonzalez was poor.I also note that Zelya's testimony corroboratedRuelas' in this respect.He credibly testified that Ruelas told four otheremployees, besides Zelya,thatMorales wanted to speak with them andthat all five of them refused to go to Morales' office.s The above description of the events when Supervisor Adolphus wentto line 1 is based on Zelya's testimony.I have considered the contrarytestimony of Adolphus and Gonzalez and have credited Zelya's accountbecause his testimonial demeanor was good,whereas Gonzalez' andAdolphus'testimonial demeanorswere poor.9 In view of this, I have not decided whether,asMorales' testified, 20or 25 employees were gathered around Zelya'swork station listening toMorales' conversation with Zelya or whether, as Zelya testified, all theemloyees were working during the conversation.In all other respectsthere are no significant contradictions between Zelya's and Morales' ver-sions of what took place during this conversation. -10 I have credited Zelya,that during this period he was working. Ihave discredited leadman Gonzalez'testimony that, from the time Mo-rales left Zelya's work station to Morales' return,no work-was done byanyone because,as Gonzalez testified,approximately 100 employees fromthe Company's several departments were just standing in the vicinity ofline 1 trying to find out from Zelya what was happening. Gonzalez' testi-that he had been terminated.When Zelya asked thereason forhis termination,Morales refused to give ,himthe reason. After being assured by,the police tha r he wasnot being arrested, Zelya gathered together his personalbelongings and left the premises.The aforesaid description of the events which tookplace after Zelya's refusal to go to the office, as request-ed by Morales, is based on the testimony of Zelya,whose testimonial demeanor was good. I have carefullyconsidered and rejected the testimony given by Respond-ent's several witnesses about what occurred during thisperiod. Their testimonial demanor was poor when theytestifiedabout the events which they said occurredduring this period. In addition, as described in detailbelow, there aresignificantinternal inconsistencies in thetestimony of some of these witnesses, and their testimo-ny, instead of being mutally corroborative,was, in signif-icant instances, inconsistent, and Morales' affidavit givento the Board soon after Zelya's discharge omits to men-tioncertain significantmatterswhichMorales nowclaims to have taken place.Morales testified that, almost immediately after Zelya'srefusal to obey his personal request to come to the office,Morales went back upstairs to the office where he tele-phoned Respondent's vice president, John Cox, and thatCox telephoned the police. Cox, on the other hand, testi-fied it was Morales who telephoned the police. Moralesand Cox testified they went downstairs separately, firstCox and then Morales, and that they met the police out-side the plant from where they entered the assemblyarea. Supervisor Adolphus, on the other hand, testifiedthat he observed Morales and Cox come down the stairstogether and, rather than go outside the plant, he ob-served them walk immediately to Zelya's workarea. Su-pervisor Gutierrez gave yet another version of what oc-curred.He testified that when, Morales returned to hisoffice he telephoned Cox, who came to Morales' office,and the three of them-Cox,, Morales, and Gutierrez-immediately went to Zelya's work station. SupervisorAdolphus gave yet another version of what occurred. Hetestified that, immediately after Zelya refused to obeyMorales' instruction to go to Morales' office, Moraleswent back to his office where he told Supervisors Adol-phus and Gutierrez and the leadmen, who were still inthe office, that he intended to terminate Zelya for "dis-obedience."Morales, however, specifically denied thathe ever made this remark.Likewise, the testimony of Respondent's several wit-nesses isin hopeless conflict when it comes to the rolewhich they claim Cox played in Zelya's discharge. Su-pervisor Gutierrez testified that Cox, who does not speakor understand Spanish, used Gutierrez as a translator,and told Zelya that Cox could solve any of Zelya's prob-lems, just like Miller, but that Zelya stated he wanted totalk to Miller, not Cox. Supervisor Adolphus at first un-equivocally testified that he was not able to overhearwhat Cox said to Zelya because at the time he was 35feet away at line 2. Later, Adolphus inconsistently testi-monial demeanor, as I have previously indicated,was poor, whereasZelya's was good MILLCRAFT FURNITURE CO.601fled that- he was only 4 feet away 'from Zelya and over-heard Cox, in English, trying to tell Zelya that Coxwanted to talk with him and that Zelya told Cox hewanted Jo speak with Miller. Adolphus also testified,contrary to Gutierrez, that it was Gonzalez, not Gutier-rez,who was translating for Cox.Gonzalez,on the otherhand, denied this and testified that he, observed Zelyamove away from Cox before Cox even had a chance tosay anything to him. Cox testified that when he arrivedat Zelya's workstation,accompaniedby Gutierrez and,Morales, Zelyawas screaming in Spanish and gesturingto a group of 60 or 70 employees who were gathered infront of line I. Gutierrez, according to Cox, told Coxthat Zelya was telling all the employees he wanted themto stop work and follow him out of the plant, where-upon, Cox testified, he tapped Zelya on the shoulder toget his attention and told him,in English that"Iwill talkto you. I am the vice president of this company."In re-sponse,Zelya turned around to look at Cox and an-swered "no." He then turned back toward 'the employeesand resumed his screaming in Spanish. Neither Gutierreznor any of Respondent's other witnesses corroboratedthis testimony. I find it difficult to believe that, if Zelyawas screaming and gesturing to a groupof 60 or 70workers that they should joinhim in ceasingtowork,one of Respondent's other witnesses,in particularGu-tierrez or Morales, who were close by, would not haveremembered this. As decribed, supra, Gutierrez gave adifferent account of what occurred than Cox, and Mo-ralesmerely testified that Cox spoke in English to Zelyaand "was trying to" ask him what his problem was," andthat Zelya "sort of shrugged his shoulder."Lastly,Morales' prehearing affidavit, which he submit-ted to the Board_ during the investigatory stage of thiscase not too long after Zelya's termination,significantlyfails to mention Cox's name or Cox's alleged role in theevents leading up to Zelya's termination."In view ofthe poor demeanor of Respondent's several witnesseswhen they testified, about Cox's involvement, and theirabove-described inconsistent testimony,Lam of the viewthat the reason Morales, during the investigation of thiscase,failed to inform the Board about Cox's involvementin Zelya's terminationwas that Cox was not involved. Ifarther find that Morales' testimony and the testimony ofRespondent's other witnesses about the events whichsupposedly occurred after Zelya refused to obey Mo-rales' request that he go to Morales' office were notcredible.2.Analysis and conclusions"To determine whether an employee's conduct is pro-tected by the Act, the Board forges `an adjustment be-tween the undisputed right to self-organization assured toemployees . . . and the equally undisputed right of em-ployers to maintain discipline in their establishments."'Hamburg Industries, 271NLRB 683, 684 (1984), and11Morales'affidavit in pertinent part reads as follows:I left the site[after Zelya declined to meet with him] and called thepolice to have him removed,since I could see that I could not gethim removed.The police came five to 10 minutes later. The policecame into the assembly department,and I took them to Zelya. I toldZelya to follow me with,=the pohee.cases cited. In applying this balancing test, the Board hasheld that, if an employer requests an employee to leavethe work area and go to another location where furtherdiscussion can occur in private,the employee acts at hisperil if he declines to do so, even though the employee'srefusal occurs in the context of Section 7 activity.Road-way Express,246 NLRB 1127 (1979);see alsoJoseph F.Whelan Co.,273 NLRB 340 (1984). InRoadway Express,an employee's supervisor requested that the employeeleave the work area and accompany him to an office.The employee refused, stating that he would do, so onlywhen his union steward could be present. After refusingthe supervisor's second request to go to the office, theemployeewas disciplinedfor disobeying orders. TheBoard (Chairman Fanning and Member Jenkins dissent-ing) found that the employee properly invoked hisWein-gartenrights" when initially asked to accompany his su-pervisor to the office, but that his refusal to leave thework area "clearly undermined [the employer's] right tomaintaindiscipline and order," and subjected him towhatever sanctions the employer deemed appropriate toimpose.Roadway Express,246 NLRB at 1128. The Boardreasoned that its interpretation 'ofWeingartenhad to betempered by a sense of industrial reality to avoid inter-ferencewith legitimate employer prerogatives and, inthis regard, expressly adopted the rationale of the admin-istrative law judge set forth inChrysler Corp., 241NLRB1050, 1053 (1979), as follows:The employer has a legitimate and substantial inter-est in reserving the unencumbered right to requestan employee to report to anoffice in order to avoidan encounter on the plant floor which may tend todisrupt production and interfere with other employ-ees' job performance. An employer should have theright, if it chooses, to carry such an encounter to anoffice away from the production area.SeeRoadway Express,246 NLRB at 1128 fn. 4.In this case,Zelya's refusal to report to the office asdirected by PlantManagerMorales clearly underminedRespondent's right to maintain discipline and order, espe-cially as it occurred in the employees' work area andwas witnessed by other employees. Zelya's refusal to ac-company Morales to his office constituted a flagrantchallenge to Morales' authority, and I see no reason thatRespondent should be required to condone Zelya's insub-ordination, particularly when, as here, there is no show-ing that compliance with Morales' instruction wouldhave prevented Zelya from joining, the other employeesand expressing his grievances about Morales' treatmentof the employees directly to Respondent's president. Inother,words, assuming that the employees'concertedconduct-going directly to Respondent's president in agroup and voicing their grievances to him about Mo-rales-was protected concerted activity, Zelya's compli-ance with Morales' request that he accompany him tothe office would not have interfered with Zelyes rightto participate in that concerted activity. It is for thesereasons I find that, by refusing to obey Plant Manager12NLRB v. !.Weingarten,420 U.S. 251(1975). 602DECISIONS OF NATIONAL LABOR RELATIONS BOARDMorales' order to leave the production area and accom-pany Morales to his office, Zelya engaged in unprotectedinsubordination.Roadway Express,supra.Having found that Zelya engaged in unprotected in-subordinationwhen he refused to obey Plant ManagerMorales' request to leave the work area and accompanyhim to the office, the question remaining is whether thiswas the reason Respondent discharged Zelya, or wheth-er he was discharged for joining with the other employ-ees in their efforts to meet with Respondent's presidentto express their grievances about Plant Manager Morales'treatment of the employees.Morales testified that Zelya was discharged because ofhis "insubordination"-his refusal to obey Morales' in-struction to come to his office. Morales' testimony is sup-ported by the following: the timing of the discharge,coming as it did hard on the heels of Zelya's refusal toobey Morales' personal request that he accompany himto his office; Morales' reputation as an extremely strictdisciplinarian; the lack of evidence of animus by Moralestoward the employees because of their concerted effortto complain directly to Respondent's president aboutMorales' alleged mistreatment of the employees; and Mo-rales' failure to disipline any,of the other three or fouremployees who leadman Sierra had told him were jointlyresponsible with Zelya for causing the employees' workstoppage connected with the employees' unsuccessful at-tempt to speak directly to Respondent's president aboutMorales' alleged mistreatment of the employees." SAlthough the above-described circumstances supportMorales' testimony that Zelya was discharged because ofhisinsubordination,Zelya'schange-of-statusreport,which was approved by Morales,states, ineffect, thatZelya was discharged not only for his insubordinationbut for the additional reason that he was responsible forthe employees' work , stoppage which occurred afterlunch on June 15 when they tried to meet with Respond-ent's president instead of returning to work.14 Assumingthat the second reason set forth in Zelya's change-of-status report is sufficient to establish a prima facie show-ing that Zelya's role in the employees' concerted workstoppage was a motivating factor in Respondent's deci-sion to discharge him,15 I agree with Respondent's con-tention that the record establishes Plant Manager Mo-raleswould have discharged Zelya even absent Morales'belief that Zelya was, responsible for the work stoppage.In,my opinion, Respondent has shown that Zelya's refus-al to obey Plant Manager Morales' personal request thathe accompany Morales to his office, which was wit-la I recognizethat none of the other employees who Morales was toldwere jointlyresponsiblewith Zelya for the workstoppagewere dis-charged, even though, like Zelya, they ignored the requests of leadmanRuelas and Supervisor Adolphus to go to Morales' office. However,unlike Zelya, these other employees did not disobey Morales' personal re-quest thatthey accompany him to the office.14 The change-of-status, report reads as follows: "EmployeeTerminat-ed: Reason(s):Failure To Follow Instructions. Willfully Creating WorkStopage [sic].Lost Production Time Of 1 Hour, Causing 24 EmployeesTo Stop Work Do [sic] To His Own Actions."15 I have drawn no inferenceof illegality fromMorales' refusal to giveZelya a reasonfor his dischargebecause his refusal wasconsistent withpast practice.The record shows thatMorales has the reputation amongthe employees of dischargingemployees with good work records withoutgiving them any reasonfor their discharges.nessed by other employees, is such gross insubordinationthat it would have provoked Zelya's discharge evenabsentMorales' belief that Zelya was responsible for theemployee work stoppage involvedin this case. ^This isparticularly truewhen, as here, Plant Manager Moralesisa strict disciplinarian who has the reputation's of dis-charging good workers for no apparentreason,and therehas been no showing that Morales excused such egre-giousmisconduct on the part of other employees. I haveconsidered that the other employees who Morales wastoldwere jointly responsible with Zelya for the workstoppage were not discharged, even though, like Zelya,they did not obey leadman Ruelas' and Supervisor Adol-phus' requests to go to Morales' office. However, unlikeZelya, none- of these other employees disobeyed Morales'personal instruction that they go to his office. It wasonly Zelya who, with other employees witnessing theevent, disobeyedMorales' personal request that he ac-company him to his office.In view of the foregoing, I conclude that Respondentdischarged Zelya because he refused to accompany PlantManager Morales to his office and that this refusal con-stituted unprotected insubordination.16 I therefore shallrecommend that the consolidated complaint be dismissedinsofar as its allegations encompassthe charge filed inCase 21-CA-23289.C. Buendia's Suspension and Discharge(Case 21-.;CA-23290)1.The evidencea.A chronologyCharging Party Juan Buendia was employed by Re-spondent at its Bell Gardens, California plant from July1,1980, until his June 28, 1984 discharge.He was em-ployed as a spray painter in the Company's finishing' de-partment and worked Tuesday through Friday, 6 a.m. to4:30 p.m.MillDepartment SupervisorWilly Gutierrezwas incharge of the department whereBuendiaworked.Gutierrez took his orders from the person responsible forthe plant's operation, Plant Manager Robert Morales.During the time material, there were approximately210 employees employed in Respondent's Bell'Gardens,Califoria plant. None of these employees were represent-ed by a labor organization.In April 198419 the Union commenced a campaign toorganizeRespondent's Bell Gardens employees.Buendiasupported the Union's. campaign by attending several or-ganizationalmeetingsheld at Ford Park, a public parknear the plant. Also during April he verbally solicitedemployees to support the Union and gave union authori-zation cards to 20 employees.He engagedin his unionactivitiesduring his break periods in the Company'sparking lot and, outside working hours, at Ford Park andat several check-cashing stores frequented by the em-ployees on paydays. The employees failed to respond to16 In view of this finding, I do not reachthe issueof whether,as con-tended by Respondent, the employees' concerted activities were not pro-tected concerted activities.17All dates refer to 1984unlessotherwise specified. MILLCRAFT FURNITURE CO603the Union's campaign and, because of this lack of sup-port, thti Union discontinued the organizational campaignin lateApril or in early MayOn Monday, June 18, the Union resumed its organiza-tionalcampaign when Buendia visited the Union's officeand union organizer Cruz Martinez gave him several pe-titions to circulate among the employees for their signa-tures.These petitions stated that the employees whosignedwanted the Union to be their collective-bargain-mg agent and that they were seeking a Board-conductedsecret-ballot election. On June 19 and 20, Buendia,assist-ed by three or four other employees, solicited employeesto sign the petitions. They apparently succeeded in per-suading approximately 90 percent of the Company's em-ployees to sign the petitions. Buendia personally persuad-ed 40 employees to sign the petitions he circulated. Heengaged inthisactivity in the company parking lotduring his break periods and, during his nonworkinghours, at Ford Park and several check-cashing stores fre-quented by the employees.On June 20, after work, Buendia returned to the unionoffice where he told union organizer Martinez that theyhad secured sufficient signatures for the Union to peti-tion the Board for an election and gave Martinez thecompleted petitionsThereafter, from June 21 until hisJune 27 suspension,Buendia,during his break periods intheCompany's parking lot, continued to speak to em-ployees in favor of union representation.On June 27 at 1.30 p.m, Supervisor Gutierrez toldBuendia that Plant Manager Morales wanted to speak tohim.18Gutierrez escorted Buendia to Morales' officewhere, in Gutierrez' presence,Morales spoke to himMorales stated that he had noticed Buendia's attendancerecordwas bad. Buendia acknowledged that this wastrue and, in response to Morales' inquiry about thereason for his poor attendance record, stated that he hadcar trouble and a problem getting up in the morning.Morales showed Buendia the 1984 absentee calendarwhich the Company's personnel department maintainedfor him. He directed Buendia's attention to the month ofJune 1984, which showed that Buendia had been absentfrom work on Friday, June 1, and late for work on bothFriday, June 8, and Friday, June 15 Buendia stated thatthe timeclock had not been working correctly on the 2days he was late Morales pointed out to him that onJune 15 he did not come to work until the middle of theday so it could not have been the malfunction of thetimeclock that had caused him to be late Buendia ex-plained that on June 15 on his way to work his automo-bile had broken down on the freeway, that he had tele-phoned Gutierrez and explained his predicament, andthatGutierrez had given him permission to come towork late after he had seen to it that his automobile wastowed away Gutierrez denied that Buendia had tele-phoned him on June 15 for permission to be late forwork Morales asked Buendia, "[W]hat can we do withyou?" Buendia answered that this was Morales' decision.19The description of Buendia's June 27 meeting with Morales is basedon a composite of Buendia's, Morales', and Gutierrez testimonyWhenthey testified about this meeting, their testimony was, in significant re-spects,mutually corrobrative and in no respect did they contradict oneanotherMorales stated that he intended to review Buendia'sentire record and to discuss the matter with SupervisorGutierrez and that in the meantime Buendia was sus-pended from work immediately and should not reportforwork the next day at the usual 6 a.m. starting time,but should report at 7 a.m to Morales' office.Immediately following his June 15 interview with Mo-rales,Buendia accompanied Supervisor Gutierrez to Gu-tierrez'office where they had a brief conversation. Buen-dia asked why he had been suspended Gutierrez statedthat he did not know the reason,and stated that Moraleswas "running things his way " Buendia stated that untilhis conversation with Morales that day no one had com-plained to him about his June 15 tardiness, and that hebelieved the real reason for his suspension was not his at-tendance record but his activities on behalf of the Union.Gutierrez once again stated that he did not know whyBuendia had been suspended.He told Buendia to reportto the Company the next day at 7 a.m., rather than at theusual 6 a.m. starting time.When Buendia left the plant on June 27,after his sus-pension,he telephoned union organizer Martinez andtold him that he had been suspended for the rest of theday and had been instructed to come to the plant thenext morning at 7 a.m. to talk with Plant Manager Mo-rales.Martinez advised him to be patient, and told himthat union representatives intended to distribute leafletslater that day at the end of the employees'work shiftand the next day intended to hold a short meeting withthe emplloyees outside the plantshortlybefore the em-ployees went to work.The union representatives came to the plant on June27 shortly before 4 30 p in,when the work shift ended,and stationed themselves at the entrance to the companyparking lot.As the employees left, they handed themleaflets explaining the benefits of union representation.Buendia joined them at the entrance to the parking lotand assisted them in distributing the leaflets to the em-ployees. He did this for approximately 10 minutes Previ-ously when Buendia engaged in his activities on behalf ofthe Union, as described in detail supra, he had been "se-cretive" because he feared that he might be fired if theCompany learned of his union activities Buendia testifiedthat the reason he now brought his support for the unionout into the open was because he felt that he had beensuspended for his union activities and that Morales in-tended to fire him,so he had nothing to lose by bringinghis union activities into the openOn June 28 several union business representativescame to Respondent's parking lot at approximately 5.30a.m. and distributed leaflets describing the benefits ofunion representation to the employees as they enteredthe parking lot.19Theywere joinedby fourof Respond-ent's employees, one of whom was Buendia, who assistedthem in handing out the leaflets.Buendia also spoke toemployees in the parking lot and advised them that therewould be a brief union meeting held in the parking lotshortly before the start of work Thereafter,at approxi-mately 5:40 a.m., a group of between 30 and 50 employ-19Theemployees began work at 6 a in 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDees, gathered together in the parking lot near the coffeetruck.They were addressed by some of the union busi-ness agents and by Buendia,who encouraged them tosupport the Union.After theemployees were gatheredtogether and the meeting.had begun,Supervisor Gutier-rez and Plant Manager Morales came out from the, plant.Morales was initially approximately 60 feet away fromthe employees and union business agents.Buendia point-ed out Morales to Walter Englebert,the Union's princi-pal representative.Englebert left the employees andwalked toward Morales,who was walking toward theemployees.When they met, Englebert introduced him-self, toldMorales that the Union represented more than amajority of Respondent's employees,and asked that Re-spondent recognize and bargain with the Union.Moralesstated that he was a very busy man and that Englebertwould have to speak to Morales' secretary to arrange foran appointment.Englebert tried to hand Morales a letterfrom the Union demanding recognition and asked tospeak to Respondent'spresident.Morales refused toaccept,the letter and stated that Respondent'spresidentwas not in the plant. 'Englebert then walked back towhere the employees were gathered with the other unionbusiness agents.Morales, who apparently was on his wayto the coffee truck parked in the area,stopped whereEnglebert was standing and told him that the union busi-ness agents were on privateproperty .Englebert statedthat they would leave when the coffee truck left. Mo-rales did not press the issue and apparently continued onhisway to the coffee truck for his coffee. Buendia,duringEnglebert'sconversationwithMorales,wasstanding with another union business agentabout 7 feetaway.20Afterthe union business agents left the plant parkinglot on June 28, Buendia, after waiting for a short periodof time,entered the ,plant at approximately 6:30 a.m. andspoke to Supervisor Gutierrez in his office.Buendiaaskedwhether he should go to work.Gutierrez an-swered in the negative, stating that Buendia had to talkwith Plant Manager Morales first. Buendia waited in Gu-tierrez' office until 10 a.m.Whenever he asked Gutierrezwhen Morales intended to speak with him, Gutierrez re-plied,in effect, that he should be patient.Finally, at 10a.m.,Gutierrez told Buendia that he had been fired andgave him hisfinalpaychecks.Buendia asked for thereason that he was fired.Gutierrez told him that he didnot ' know the reason.Buendia observed that his finalpaychecks did not include accrued vacation pay. gutierrez told him to wait in his office while he went andspoke to Morales about Buendia's vacation pay. WhenGutierrez returned,approximately 30 minutes later, hehanded Buendia a check for his vacation pay and askedhim to sign a sheet of paperwhichstated that the reasonfor Buendia's termination was "due to poor attendance."20 The above description of what took place in the Company's parkinglot on June 28 before work'is based on a composite of Buendia's andEnglebert's testimony.When they testified about what took place at thistime, they impressed me as credible witnesses.Morales testified that hedid not observe Buendia in the parking lot that morning and that he didnot observe him distributing union literature to the employees or solicit-ing the employees,nor was he informed by anyone else that Buendia hadbeen engaged at this time in this conduct.Buendia refused to sign it,explaining that he did not feelthiswas the reason for his discharge.Gutierrez lrespond-ed by stating that he did not know the reason for Buen-dia's discharge.He explainedthatPlantManager Mo-rales "wanted to run things his way."The above description of the manner in which Buendiawas notified about his termination is based on Blendia'stestimony.Gutierrez testified that on June 28 at approxi-mately 10 a.m.he was present in Morales'office whenMorales told Buendia about his discharge.He testifiedthat the only thing which was stated during this meetingwas that Morales told Buendia he had made up his mindand his decision was that he had to terminate Buendia"because of his bad record,"and that after he was toldof his termination Buendia said nothing and went withGutierrez to Gutierrez' office to wait for his final pay-checks.Morales, on the other hand,presented a com-pletely different picture of what supposedly took place.He testified that he went over each of the written repri-mands which had been given to Buendia for his poor at-tendance, read them to Buendia,and asked if Buendiahad signed them and knew that he was at the state ' ofdisciplinewhere he could be-terminated.When Buendiaanswered"yes,"Morales told him that "based on this, Iam going to have to terminate you." Buendia answered"fine" and Morales told him to go with Gutierrez to gethis paychecks.Ihave rejectedGutierrez' andMorales' testimonyabout the manner in which Buendia was notified abouthis termination and have credited Buendia's testimonybecauseBuendia's testimonialdemeanorwas good,whereas Morales' and Gutierrez'was poor.In addition,as described above,Morales' and Gutierrez'testimonywas not mutually corroborative;rather,Morales' testimo-ny about the alleged meeting did not jibe with Gutierrez'testimony.Also, on a matter of significance which_wasclosely related to the alleged June 28 termination inter-view, Gutierrez and Morales gave contradictory testimo-ny.Morales testified that on June 27 after the end of thework shift he met with Gutierrez, at which time he in-formed Gutierrez that he felt Buendia should'be termi-nated because of his poor attendance record and askedforGutierrez'opinion;,and that they then discussed thematter,with Gutierrez agreeing that Buendia should befired for his poor attendance record.Gutierrez contra-dictedMorales' testimony.He testified that no suchmeeting between himself and Morales' occurred.21 It isfor the foregoing reasons that I have credited Buendia'sand rejected Morales' and Gutierrez' testimony about themanner inwhichBuendia was notified about his termina-tion.On June 29 the Union, in Case 21-RC-17463, filed arepresentation petition with the Board'sRegional Officeasking for a secret-ballot election in a bargaining unit ofproduction,maintenance,and truckdriveremployees em-ployedatRespondent's Bell Gardens,California plant.21 I find it difficult to believe that if such a meeting had in fact oc-curred, as Morales testified,Gutierrez would have forgotten about it. Inview of the contradictory testimony of Morales and Gutierrez and Mo-rales' poor testimonial demeanor,I am persuaded that Morales did notconsult with Supervisor Gutierrez about his decision to fire Buendia. MILLCRAFT FURNITURE CO.605Respondent and the Union thereafter entered into anelection agreement,which was approved by the Board'sRegional Director,and, pursuant to this agreement, asecret-ballot representation election was conducted in the,above-described unit by the Board on July 16, whichwas won by the Union by a substantial margin.There is no evidence that Respondent,through its su-pervision and management,ever made any statementswhich would warrant the inference that Respondent waseither hostile toward union representation or opposed toits employees supporting the Union or any other, union.b. Buendia's attendance recordBuendia, who began work for Respondent on July 1,1980,received a written disciplinary warning on June 28,1983,which stated that he was always late, that he didnot show up for work when asked, and that- he did notnotify Respondent when he was unable to come to work.Buendia was notified in this written warning that hewould be given a 1-week suspension without pay if hecontinued to engage in this conduct. On January 27,1984,Buendia was issued a second written disciplinarywarning,This warning stated that Buendia had been lateand absent from work on several occasions and that Re-spondentwouldno longer tolerate this conduct, andwarned that Buendia would be terminated if he contin-ued to engage in this conduct.The record shows that from the date of his January 27written disciplinary warning until his June,27 suspension,Buendia was absent from work once, June 1, and tardy11 days: February 9 and 10; May 18, 25, and 31; andJune 8, 15, 20-22, and 26.22As I have noted previously, Morales became plantmanager on approximately May 1- The supervisor re-sponsible for Buendia's department,WillyGutierrez, tes-tified that he had several conversations with Moralesabout Buendia's tardiness.When asked when the firstsuch conversation occurred, he testified: "They hap-pened pretty often.He [Buendia]comes late often, so wealways discuss him." However, it is undisputed that priorto Buendia's June 27 suspension Morales did not speak tohim about his absences or tardiness. There is also no evi-dence that Supervisor Gutierrez or Buendia's immediatesupervisor ever spoke to him about his absences or tardi-ness following his January 27 written warning. This wastrue even when Buendia, due to car trouble, was 28 min-utes late on June 21 and approximately 6-1/2 hours lateon June 15.2 322 The employees'absentee calendars maintained by Respondent's per-sonnel department state that a number written in red denotes an unex-cused absence,whereas a number written in black denotes an excused ab-sence.Buendia's June 1 absence was marked in black on his absentee cal-endar,therebyindicating that it was regarded by Respondent as an ex-cused absence.I recognize that Morales testified that the use of blackcrayon, as distinct from red,in marking the employees'absentee calen-dars did not mean that the absences were excused. I have rejected histestimony because of his poor testimonial demeanor;his testimony wascontrary to the explanation given for the use of red and black markings,which is set,forth on the face of the employees'absentee calendars; andRespondent's personnel clerk,who is responsible for maintaining the em-ployees'absentee calendars,was not called to corroborate his testimony.88 Buendia testified that on June 15 when his car broke down on thefreeway on his way to work he telephoned the plant and spoke to Super-visor Gutierrez,who gave him permission to report to work late after he-Respondent -has only one timeclock for its productionemployees.Due to the long line of employees waiting topunch this timeclock,sometimes employees who have ar-rived for work on time punch in late.In this regard, therecord shows that,during the week ending June 22, 64of the 189 employees'who used the timeclock punched inanywhere between 1 and 6 minutes late on one or moredays and that, during the next week on June 26, 52 ofthem punched in between 1 and 8 minutes late.24 Alsoon occasion the timeclock did not punch an employee'stimecard accurately, and it showed the employee asbeing tardy when in fact the 'employee's card had beenpunched in on time.25c.Morales'reasonfor suspending and dischargingBuendiaMorales, who became plant manager on approximatelyMay 1, testified that 2 or 3 weeks before Buendia's June28 discharge he instituted a new policy whereby eachday an employee was late for work Respondent's person-nel clerk was supposed to record this in the employee'sabsentee calendar,26 and that,when the personnel clerkobserved clusters of tardiness and/or absences, the clerkwas supposed to bring this state of affairs to Morales' at-tention.Morales testified that on June '27, pursuant tothis policy, the personnel clerk brought to himBuendia'spersonnel folder,which included Buendia's two writtendisciplinarywarnings for poor attendance described indetail above and Buendia's 1984 absentee calendar. Inview of the two disciplinary warnings in Buendia's per-sonnel folder, Morales, according to his testimony, decid-ed to suspend Buendia in order to give himself time todecide whether Buendia's recent poor attendance recordwarranted his discharge.27 He further testified that inhad seen to it that his automobile was towedaway.Gutierrez was unableto deny that he received such a phone call. Underthe circumstances, Ihave creditedBuendia's testimony because,when he testified about thisphone call,his testimonial demeanor was good.The factthatMorales tes-tified his experience has been that he was not able to place a personaltelephone,call from an emergencyfreeway telephonebox does not, in myview,impugn Buendia's testimony.24 Buendia punched in 4 minutes late on June 20, 1 minute late on June22, and 8 minutes late on June 26. He did nottestify thatthis tardinesswas causedin whole orin part by long lines at the timeclock.25 Buendiatestified that this happenedto him once, during the middleof June 1984,and thathe called the mistake to the attention of his imme-diate supervisor,Donald Warren,and his departmentsupervisor,WillyGutierrez:88 Respondent's personnel department maintains separate absentee cal-endars for each employeethat show which days of the month an employ-ee is eitherabsent orlate.Daily, between 7and 8 a.m., someonefrom thepersonnel department,through theuse of Respondent's computer whichis hookedup toRespondent's timeclock,determineswhich employees arelate or absent fromwork that day and marks thisinformation on the em-ployees' absentee calendars.27Morales' affidavit,submittedto theBoard's Regional Office onAugust 8 in connectionwiththe Board's investigation of'Buendia's unfairlabor practice charge,is inconsistent with Morales'above-described testi-mony thatthe two disciplinary warnings he discovered in Buendia's per-sonnel file triggeredhis June 27decision to suspend him. Inthe affidavit,referring to his June 27 meeting with Buendia, Morales states, in perti-nent part,"I think we [referring to himselfand Supervisor Gutierrez] didtell [Buendia] thathe was suspendedfor the rest of the day. We did nothave hisrecordswith usat that time. I did not know about hiswarningsgiven in 1983 and 1984 at this time. I don't recall if warningswere dis-Continued 606DECISIONS OF NATIONAL LABOR RELATIONS BOARDeventually deciding to discharge Buendia he relied onthe same records which had caused him to suspendBuendia, the absentee calendarand disciplinary warn-ings, but the reason he did not discharge him immediate-ly was that Respondent recently had changed personnelclerks,which effected Respondent's recordkeeping, anddue to this he asked the personnel clerk to be sure hehad been given all of the information pertinent to Buen-dia's situation.When asked if there was any other reasonhe suspended Buendia on June 27 rather than dischargehim, Morales testified,"[N]o, I don'tlike to normally firepeople right there on the spot until I really look at it,and sit down and talk it out."In response to Buendia's unfair labor practice chargefiled in Case 21-CA-23290 on July 6, Respondent,through its labor relations consultant, Kenneth R. White,Inc.,28 on July 11 and August 14, wrote identical lettersto the Board agent in charge of investigating the charge,copies of which were mailed to Respondent, which, inpertinent part, read:Juan Buendia was discharged for excessive absen-teeism and/or 'tardiness;violationof Companypolicy-after receiving severalwarning notices.Any union activity he may or may not have en-gaged in was and is of no concern of the Company;only his performance as an employee-means beingdependable and on the job when due.We enclose the following for substantiation:copies of the absentee calendar of Buendia for 1983and 1984(note he was absent the last 2 fridays inMay and the first 3 fridays in June). WarningNotice of June 28, 1983 (signed by Claimant),Warning Notice of January 1, 1984, (signed byClaimant), and a copy of the Termination Reporton June 28,1984(which claimant refused to signbeforewitnesses).In view of the above we respectfully request, thischarge be dismissed as having been filed withoutfoundation, of fact; no - employee (regardless ofreason) could beabsent' on 5 consecutive fridaysand remain employed by any company.Buendia's absentee calendar for 1984, which was en-closed with these letters, did not indicate that Buendiawas late for work on June 26 or from June 20 through22.Asfar as the calendar is concerned,Buendia was lastlate for work on June 15 and since that time his attend-ance wasperfect.It is undisputed that when Buendia was suspended onJune 27 and discharged on June 28 his absentee calendarmaintained by Respondent and examined by Morales didnot show Buendia had been late for work on June 26 orcussed at all during this time." Morales was unable to explain this incon-sistency between his testimony and affidavit.As a matter of fact,he testi-fied that what was contained in the affidavit was true because when hegave the affidavit the events were fresher in his mind28 Besides representing Respondent during the investigation of thiscase,Kenneth R.White, Inc. filed the answer on behalf of Respondent inthis case.from June 20 through 22;29 it showed a perfect attend-ance record after June 15. However,Morales'testifiedthat he knewBuendia wastardy on June 26 end fromJune 20 through 22 because the personnel clerk save himthis information. In this regard, he testified that he was"pretty sure"the personnel clerk on June 27 had givenhim Buendia's timecards for that period in June 1984. Helater qualified this testimony,now testifying:"[Vjaguely,very vaguely, I remember having the time cards there."Considering Morales' poor testimonial demeanor, con-sidering his poor recollection of how he supposedlylearned of Buendia's June 26 and June 20 through'22 tar-diness, considering that on June 27 Morales did not men-tion to Buendia that Buendia had been late for work onthose dates, and considering,as described in detail supra,that Respondent's explanation offered to the Board's Re-gional Office during the investigation of this case signifi-cantly omitted to mention that, in deciding to fire Buen-dia,Respondent relied on Buendia's tardiness on June 26and June 20 through 22, I am persuaded that, when Mo-rales suspended and fired Buendia,Morales did not,real-ize Buendia had been late for work on June 26 and June20 through 22 and this tardiness played no part in Buen-dia's suspension and discharge.I cannot believe that, ifMorales had known about this tardiness and had reliedon it in,making his decisions to suspend and dischargeBuendia, Respondent would not have included this infor-mation in its correspondence to the Board justifying itsreasons for Buendia's suspension and discharge.2.Discussions and conclusionsa.Buendia's suspensionAs described in detail supra, Juan Buendia, the em-ployee who initiated and spearheaded the resumption oftheUnion's organizational campaign at Respondent'splant;was suspended from his job shortly after havingengaged in these activities when,on June 27,Plant Man-agerMorales notified him that he was suspended fromwork pending a further review of his record because ofhis poor attendance. The complaint does not specificallyallegeBuendia's June 27 suspension violatedtheAct.However, the June 27 suspension is closely related ' toBuendia's June 28 discharge,whichis alleged as a viola-tion of the Act, and the parties fully litigated the ques-tion of whether Buendia's suspension violated the Act.Respondent contends that the General Counsel hasfailed to prove Buendia was suspended because of hisunion activities because,among other things, the recorddoes not establish Respondent knew of Buendia's unionactivities at the time of his suspension or that Respond-ent was opposed to the employees being represented bythe Union. The General Counsel contends that knowl-edge of Buendia's union activities,as well as the illegalmotivation for his suspension, may be inferred from theparticular circumstances surrounding the suspension. TheGeneral Counsel relies on these circumstances: (1) Buen-29 There are indications in the record that,during the week endingJune 22, there were other employees besides Buendia who were late forwork whose tardiness was not marked in the employees'absentee calen-dars by the personnel clerk. MILLCRAFT FURNITURE CO.607dia frequently solicitied other employees, to support theUnion,not only away fromthe Company's premises butalso in the company parking lot during his break periods;(2)Buendia was suspended soon after he had initiatedand spearheaded the resumption of the Union's organiza-tional campaign;(3) Plant Manager Morales knew aboutthe Union's campaign and believed that Buendia was aprounion sympathizer;(4) Buendia's supervisor,Gutier-rez, told him that he did not know the reason for Buen-dia's suspension and failed to, deny Buendia's statementthat he hadbeen suspended becauseof hisunionactivi-ties; (5) it was not until his June 27 suspension that anysupervisor,spoke to Buendiaabouthis 1984 absences andtardiness;(6) the"cluster"of Fridays on which Buendiawas absent and/or tardy and which Morales testifiedprompted him to review Buendia's attendance record re-sulting in Buendia's suspension took place approximately12 days before Buendia'sJune27 suspension; (7)Moraleswas unable to recall the names of employees,other thanBuendia,whose attendance records he examined andthere is no evidence that other employees were suspend-ed and/or terminated as the resultof suchan examina-tion;S° (8) as described in detail supra,Morales' testimo-ny concerning his decision to suspend Buendia was in-consistent in significant respects with what he stated inhis prehearing affidavit;and (9)Respondent,prior to thehearing,updated Buendia's 11984 absentee calendar forJune to show that he had been late on June 20 through22 and June 26, even though when Morales relied on theinformation in the calendar to suspend and dischargeBuendia the calendar did not show Buendia as havingbeen late for work on those days.The aforesaid circumstances relied on by the GeneralCounsel are insufficient in my opinion to establish thatRespondent was aware of Buendia's union activities atthe time it suspended him. There is no direct evidencethatRespondent,at the time it suspended him, wasaware of Buendia's active support for the Union. Therecord is devoid of evidence that Plant Manager Moralesor any other company representative indicated theyknewBuendia,was advocating unionism.In addition,Morales, the person who decided to, suspend Buendia,testified that, although he know about' the Union's orga-nizational campaign and believed the majority of the em-ployees, including,Buendia, were prounion,he was un-aware of Buendia'sunion activities.S 1Not only is Mo-rales' testimony uncontradicted but, when viewed in thecontext of the, whole record, it is not inherently implausi-ble. 'Quite the opposite,Morales' disclaimer of anyknowledge of Buendia's union activities at the time of hissuspension is supported by Buendia's admissionthat priorto his suspension he did not openly publicize his supportfor the Union, but instead attempted, to., keep his unionactivities a secret from Respondent. Morales' disclaimerisfurther supported by the lack of evidence that Re-30I note there is no evidence employees with the same or similar at-tendance records as Buendia who, like Buendia, had received written dis-ciplinarywarnings were treated by' Morales less severely than Buendia.$1Morales testified that he believed Buendia was prounion not becauseof any personal knowledge or information acquired from other persons,but because of his belief that the vast majority of the employees wereprounion.spondent tried to identify the employees who wereprounion or who were engaged in union activities. I rec-ognize that under certain circumstances the Board willinfer an employer knew about the union activities of aparticular'employee based on its so-called small-plantdoctrine.3 2 Assuming,arguendo,that Respondent's plant,which employed 210 employees during the time materialherein,is a, "small plant,"I am of the opinion that underthe circumstances of this case the small-plant doctrinedoes not support an inference of knowledge.Buendiamade a deliberate effort to conceal his union organizingactivities from the eyes and ears ofsupervision and, asdescribed in detail supra,none of his union activitiestook place inside the plant.Regarding his union activitieswhich took place on the company parking lot during hisbreak periods, there is no indication that supervisory per-sonnel were present.In view of Buendia's efforts to keephis union activities secret, it is reasonable to infer that su-pervisors were not present,or at least that conversationswere conducted in such a way as to prevent supervisorsfrom learning of the nature of the conversations. Conse-quently, I conclude that any inference which otherwisemight have been drawn concerning Respondent's knowl-edge of Buendia's union activities as a result of the sizeof Respondent's operations is negated by the circum-stances under which those activities took place.K & BMounting,248 NLRB 570 (1980). The foregoingreasons,particularly Buendia's effort to conceal his union activi-ties from the eyes and ears of Respondent, the lack ofevidence that Respondent attempted to identify thoseemployees who were union activists or sympathizers, thefact that Buendia's union activities took place outside Re-spondent's plant, and the lack of evidence that any repre-sentatives of Respondent were ever present when Buen-dia engaged in his union activities,have persuaded methat the circumstantial evidence relied on by the GeneralCounsel is not sufficient to prove that Respondent knewabout Buendia's union activities when it suspended him.Ialso note that the above-described circumstances,relied on,by, the General Counsel to establish that a moti-vating factor in Respondent's decision to suspend Buen-diawas his union activities, omit any, mention of evi-dence which would supportan inferenceof antiunionanimus or that Respondent was even opposed to unionrepresentation. The reason for this is that there is no evi-dence Respondent manifested animus toward either theUnion for organizing the employees or Buendia or anyoffits other employees for their union activities or proun-ion sympathies. Not only is there no evidence of anyother unfair labor practices committed by Respondent,but also there is no evidence that Respondent's repre-sentativesmade statements or engaged in other conductwhich would support the inference of antiunion animusor that Respondent was opposed to the union represent-ing its employees. This is despite the fact that theUnion's organizational campaign lasted almost 1 monthand involved almost 200 employees. In short, there is noevidence, direct or circumstantial, which supports the,in-32Wiese Plow Welding Co.,123 NLRB 616 (1959). 608DECISIONS OF NATIONAL LABOR RELATIONS BOARDTerence of antiunion animus or that Respondent was op-posed to the Union representing its employees.Based on the foregoing,Ifind that the two essentialelements-knowledge and antiunion animus-were lack-ing in the General Counsel's case, and for this reason theGeneral Counsel has failed to make a prima facie show-ing sufficient to support the inference that Buendia'sunion activity was a motivating factor in Respondent'sdecision to suspend him from work.33The evidencerelied on by the General Counsel,when viewed in thelightmost favorable to the General Counsel's case, atmost only raises an inference that Respondent's use ofBuendia's poor attendance record to justify his suspen-sion was pretextual and not Respondent's real reason. Irecognize that an employer's pretextual reason for disci-plining an employee may in certain circumstances sup-'port an inference that the employer knew of the employ-ee's union activities.The circumstances in this case, forthe reasons set forth previously,do not support such an'inference.Rather, as the Board stated inBaylinerMarineCorp.,215 NLRB 12:At the outset,we note that our inquiry does notinvolve an attempt to pinpoint the most reasonablemotivation for an employee'sdischarge,for it iswell established that an employer may discharge anemployee for good reason,bad reason,or no reasonat all.Rather it is the General Counsel's burden toestablish a particular motivation on the part of theemployer, a discriminatorymotivation.Becausecompany knowledge of union activity is a funda-mental prerequisite in the establishment of that mo-tivation,it is also the General Counsel's burden toprove by substantial evidence the existence of suchknowledge.Suspicion surrounding the dischargewill not replace the need for such proof.In the instant case, not only does the record fail to estab-lish that at the time of Buendia's suspension Respondentknew of his union activities,it also fails to establish unionanimus on the part of Respondent or that Respondentwas even opposed to the Union representing its employ-ees. It is for these reasons I find that the General Coun-sel has failed to prove that a motivating factor in Re-spondent's decision to suspend Buendia was his union ac-tivities.b. Buendia's dischargeIn support of the contention that a prima facie show-ing sufficient to support the inference that Buendia'sunion activity was a motivating factor in Respondent'sdecision to discharge him has been made, the GeneralCounsel relies on the following circumstances:(1) theseveral considerations set forth previously in connectionwith the General Counsel's argument that Buendia'saSTo find that Buendia's suspension violated the Act because Re-spondent was motivated by his union activity,itwas essential for theGeneral Counsel to prove that Respondent knew about his union activi-ties at the time of his suspension and that Respondent had animus towardsuch activities.Where knowledge or animus cannot be inferred, no viola-tion can be found.See,e.g.,Bonin PackingCo., 208 NLRB 280 (1974)(animus);Bayliner MarineCorp.,215 NLRB 12 (1974) (knowledge).union activities were a motivating factor in Respondent'sdecision to suspend him; (2)on June 28,prior to his dis-charge, as described in detail supra, Buendia openly en-gaged in union activity in the company parking lotwhen,for at least part of the time, members of supervi-sion,including Plant Manager Morales,were present; (3)as I have found supra, Morales' testimony about the cir-cumstances surrounding his decision to punish Buendiaby discharging him was contradicted in significant re-spects by Supervisor Gutierrez'testimony;and ^(4)Mo-rales failed to consult with Supervisor Gutierrez abouthis decision to discharge Buendia.I am of the'opinionthat, even assuming that after Buendia's suspension butbefore his discharge PlantManagerMorales learnedBuendia was a union activist,the aforesaid circumstancesrelied on by the General Counsel are more than conter-balanced by other circumstances in the record as follows.At the outset,I note that,as I have found supra, Buen-dia's June 27 suspension did not violate the ' Act; Re-spondent did not suspend him because of his union ac-tivities.It is also significant that Buendia's suspensionwas not the penalty imposed to punish him for his mis-conduct.Rather, it is clear,that the suspension was onlytemporary to give Plant Manager Morales time to con-sider the severity of the punishment which should be im-posed on Buendia for his misconduct.Therefore, thequestion is not simply whether the record'establishes thata motivating factor in Morales' discharge decision wasBuendia's union activity;it is whether the record estab-lishes that a motivating factor in Morales' decision toimpose the ultimate penalty of discharge,rather than alesser penalty, was based on Buendia's union activity. Iam of the opinion that the record as a whole fails to es-tablish this.The record reveals that it was called to Mo-rales'attention that Buendia had 'been absent or tardyduring a cluster of Fridays starting Friday,May 18,through Friday,June 15; that prior to Morales'employ-ment as plant manager Buendia had received two writtendiciplinarywarnings for his poor attendance; and thatthe last of these warnings,which issued January 27, hadplaced Buendia on notice that he would be discharged ifthismisconduct continued.When viewed in the light ofthe lack of evidence of union animus by Respondent, andthe evidence of Morales' reputation as a'very strict disci-plinarianwho discharged employees with good workrecords for no apparent reason, these circumstances mili-tate against a finding that Buendia's union activity was amotivating factor in Morales' decision to discharge himrather than to impose a lesser penalty for his misconduct.This conclusion is further supported by the lack of evi-dence that Morales treated employees more 'lenientlythan Buendia in circumstances similar to Buendia's. It isfor all of these reasons that I find the General Counselhas failed to make a prima facie.showing,sufficient tosupport the inference that Buendia's union activity was amotivating factor in Respondent's decision to dischargehim. I therefore shall recommend that the consolidatedcomplaint be dismissed insofar as its allegations encom-pass the charge filed in Case 21-CA-23290.[Recommended Order for dismissal omitted,from pub-lication.